UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7437


MICHAEL CHEW,

                Plaintiff - Appellant,

          v.

KATHLEEN GREEN, Warden; JAMES TICHNELL,

                Defendants - Appellees,

          and

PAUL   WISENGOFF;  GREGORY   BIRCH;   BRUCE  BOZMAN;   DENISE
GELSINGER;   SCOTT   ROWE,   Correctional   Case   Management
Specialist; HAMILTON, Gang Intel,

                Defendants,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-02115-DKC)


Submitted:   January 22, 2015               Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Chew, Appellant Pro Se. Nichole Cherie Gatewood, OFFICE
OT THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Michael    Chew    appeals      the    district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have   reviewed     the    record    and   find       no     reversible    error.

Accordingly, we deny Chew’s motion for appointment of counsel

and affirm for the reasons stated by the district court.                     Chew

v. Gatewood, No. 8:13-cv-02115-DKC (D. Md. Sept. 2, 2014).                     We

dispense   with     oral   argument     because       the    facts   and    legal

contentions   are    adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      3